Lumpkin, Justice.
This case is controlled by the one decisive question upon which we have ruled. It was decided in the case *583of McTighe et al. v. Macon Construction Co. et al., 94 Ga. 306, 21 S. E. Rep. 701, that a railway company might lawfully execute a mortgage which would bind property acquired by the company after the execution of the mortgage. Recognizing this’as sound legal doctrine, the question is: Did the mortgage made by the Savannah, Americus & Montgomery Railway Co. to secure the payment of its bonds cover the city lots involved in the present controversy? The terms of the mortgage which are pertinent to this inquiry are quoted in the head-note. We construe this language to mean that the mortgage was to include “after acquired property” which was “designed for use for or in connection with” the railroad. The record plainly discloses that the lots in dispute were, at the time of their purchase by the railway company, undoubtedly designed for legitimate railroad uses and purposes in certain contingencies. We cannot see that it makes any difference, in determining the question whether or not the lots came under the ■mortgage, that these contingencies did not happen. At the time the lots were purchased with the company’s funds, there was certainly some design or intention to use them “for or in connection with” the railroad itself. Otherwise they would not have been purchased at all. Nor does it matter that, for amply sufficient reasons, it afterwards transpired that the lots were unsuitable for railroad purposes, and were consequently disposed of by sale. In our judgment, they became subject to the mortgage the moment they were purchased by the railway company; and the trial judge was right in so holding. Judgment affirmed.